Title: From George Washington to Major General Benjamin Lincoln, 18 December 1776
From: Washington, George
To: Lincoln, Benjamin



Dr Sir
Head Quarters Bucks County [Pa.] 18th Decemr 1776.

By a Letter which I had this day the pleasure of receiving from the president of the Council of Massachusets Bay, I find that that State had

immediately upon my Application ordered a Reinforcement of about 6000 Militia to the Continental Army, and that they had appointed you to the command. Give me leave Sir to assure you that this Appointment gives me the highest Satisfaction as the proofs you exhibited of your Zeal for the Service, in the preceding part of this Campaign convinces me, that the command could not have devolved upon a more deserving Officer. If the particular Circumstances of the Eastern Governments (who are threatned with an invasion themselves) should permit your proceeding on, you will join Genl Heath at peekskill with all Expedition. I have given him directions how to dispose of your Men which is to endeavour if possible to cover and afford protection to the upper parts of the Jerseys, and to the province of New York below the Highlands. But I have desired him to consult and Cooperate with you in the Steps necessary to carry this or any other plan into Execution. I am &c.
